DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/17/2022 and 06/29/2022 have been entered. 

Response to Amendments and Arguments
Applicant filed an amendment on 06/29/2022 to the specification to correct a typographical error in the specification. The amendment has been entered. 
 
Regarding rejections under 35 U.S.C. §102 and §103, applicant filed amendments on 06/17/2022 and a supplemental amendment on 06/29/2022. Applicant presented arguments (Remarks filed on 06/29/2022, page 9 as well as Remarks filed on 06/17/2022, page 8) that the cited references fail to teach features of the newly added limitations. 
The claim limitation reciting “produces one or more of the synthesized conversation features”, which covers a scope of “one synthesized conversation feature”. The examiner contacted applicant’s representative (Joshua W. Chang, Reg. 70,831) and suggested amending independent claims to distinguish the claimed invention with the cited references (see attached interview summary). Mr. Chang accepted the suggestion and authorized the examiner to amend independent claims by an examiner’s amendment. When considering all limitations recited in each of independent claims as a whole, the claimed invention is adequate to distinguish with prior art of the record. The rejections under §102 and §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua Chang (Reg. 70,831) on 06/30/2022. 


The application filed on 06/29/2022 has been amended as follows with insertions indicated by underlining and deletions indicated by 
Please amend the last limitation of THREE independent claims 1, 8 and 15 as below:

applying a machine learning model that receives the extracted features and produces .

Allowable Subject Matter
Claims 1-21 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659